Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled.
Claims 21-43 are Examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim-1, applicant recites the term “first computer-controlled transport vehicle” in line 3 and “first transport vehicle” in line 17 which is not consistent thus renders the claim indefinite. 
Applicant recites the term “Proximal container” in line 5 and “destination container” in line 9 which is not consistent thus renders the claim indefinite.
Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-28, and 30-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20170183158) in view of Schulz (US 20070062851).
Regarding claim-21, Zhu discloses a system comprising: 
an article supply location including a plurality of articles ([0057]; Fig.6); 
a first computer-controlled transport vehicle (202, Fig.6) having a first position in which a selected article is stowed about the vehicle and a second position in which the selected article is deposited into a proximal container (212, Fig.6) by manipulating a support of the vehicle that carries the selected article and deposits the selected article when in the second position ([0060]; [0067]; Fig.6); 
a first platform (defined upon where 202 travels) elevated from a first surface ([0020]; Fig.6), wherein the first computer-controlled transport vehicle (202) traverses the first platform and the selected articles are deposited into a destination container positioned about the first surface ([0064]; Fig.6);
a removal device (transfer device 203, Fig.3) configured to relocate a destination container (212 Fig.6 or 103 Fig.3) ([0041]; [0043]);  
a control system (201, Fig.6) configured to: 

determine when to cease delivery of articles to the destination container; direct the removal device (203, Fig.3) to remove the destination container (212 Fig.6 or 103 Fig.3) from the position proximal to the first platform ([0041]; [0043]; [0065]).
But Zhu does not explicitly disclose the destination container (103 or 212) is to be delivered to for further processing. Instead teaches the transfer device 203 is configured to transfer the storage device 103 which is full according to an instruction from the control device 201. There are many options for the transfer device 203, e.g. an intelligent robot; and for another example, the storage device 103 is mounted on the transfer device 203, and the transfer device 203 is a large-scale auto-navigating vehicle and may move to a position and load and unload the parcels according to the control instruction of the control device 201, as shown in FIGS. 3 and 4 [0041]. In the meantime, the detection device 204 constantly detects whether there is a storage device 203 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the position where the transferred storage device 103 was, till sorting of all the parcels to be sorted is completed. This could also be 
Schulz discloses a method and a device for distributing packages and other similar dispatched articles and, also discloses the destination container is to be delivered to for further processing (subsequently, the sorted packages in the afore described transport boxes (destination container) are transported to a trans-shipment center that is referred to as mini distribution center (further processing) and, starting here, a distribution takes place where daily new distribution areas, computed by the central computer for the transport boxes, are defined and these areas are supplied by means of the final distribution vehicles [0012] and also check [0024], [0027], [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Zhu system with a further processing as taught by Schulz for purpose of distribution of sorted packages that are delivered by a controlled distribution in an automatically controllable way to the addressee.

Regarding claim-22, Zhu as modified discloses wherein the control system (201, Fig.6) is configured to direct the first transport vehicle (202, Fig.6) to cease delivery of articles to the destination container (212, Fig.6) (The control device 201 performs simultaneous analysis on the parcel information of the plurality of parcels to be sorted to obtain the destinations of the respective parcels to be sorted and the parcel outlets 102 corresponding to the respective destinations, and controls the plurality of mobile transport devices 202 to simultaneously 

Regarding claim-23, Zhu as modified discloses wherein the control system (201, Fig.6) is configured direct the first transport vehicle (202, Fig.6) to resume delivery of articles to a further destination container (212, Fig.6) (The control device 201 performs simultaneous analysis on the parcel information of the plurality of parcels to be sorted to obtain the destinations of the respective parcels to be sorted and the parcel outlets 102 corresponding to the respective destinations, and controls the plurality of mobile transport devices 202 to simultaneously transport the respective parcels to be sorted to the corresponding parcel outlets 102 (destination container 212), [0043]; The control system 201 also determines or otherwise knows that the destination container for delivery of the order is located at a certain location on the platform. The control system 201 then directs each respective transport vehicle 202 to deposit articles into the destination container until the entire order is filled. At that time, the control system 201 knows that the order is filled and can direct or otherwise instruct removal of the destination container [0065]). It would be obvious to a person skilled in the art 
Regarding claim-24, Zhu as modified discloses further comprising a multiple level arrangement, wherein the first platform (defined upon where 202 travels) is elevated relative to a second platform (defined upon where 103 or 212 place/travel) (See Fig.4, 6).

Regarding claim-25, Zhu as modified does not explicitly discloses wherein the removal device comprises a forked lifting device. Instead discloses wherein the removal device (transfer device 203, Fig.3) is an intelligent robot or auto-navigating vehicle [0041]. Also, a fork lift (203) which is configured to transport a container full of articles that needs to be sorted to a chute 214 as shown in Fig.6. Therefore, it would be an obvious to a skilled person in the art to alternatively use the forklift instead of transfer device to either move or replace the destination container (103 or 212).

Regarding claim-26, Zhu as modified discloses wherein the location of further processing (as taught by Schulz) comprises one or more of packaging, shipping, gift wrapping, labeling, and assembly (subsequently, the sorted packages in the afore described transport boxes (packaging) are transported to a trans-shipment center that is referred to as mini distribution center (further processing) and, starting here, a distribution (shipping) takes place where daily new distribution areas, computed by the central computer for the transport boxes, are defined and these areas are supplied by means of the final distribution vehicles [0012] and also check [0024], [0027], [0038]).

Regarding claim-27, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) is fully automated or semi- automated (an intelligent robot or auto-navigating vehicle [0041]).

Regarding claim-28, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) is one of: an automatic guided vehicle, an automated mobile robot, and a rail robot (an intelligent robot or auto-navigating vehicle [0041]).

Regarding claim-30, Zhu as modified discloses wherein the system further comprises a plurality of locations of further processing (as taught by Schulz) (subsequently, the sorted packages in the afore described transport boxes (packaging) are transported to a trans-shipment center that is referred to as mini distribution center (further processing) and, starting here, a distribution (shipping) takes place where daily new distribution areas, computed by the central computer for the transport boxes, are defined and these areas are supplied by means of the final distribution vehicles [0012] and also check [0024], [0027], [0038]; and Fig.5 for plurality of mini-distribution centers).

Regarding claim-31, Zhu as modified discloses wherein the determined product type of the selected article is determined by interacting with an identifier (216, Fig.6) of the selected article with an information acquisition device (200, Fig.6) ([0058], [0059], [0063]), wherein the identifier is a UPC or other product code associated with the selected article ([0069]).

Regarding claim-32, Zhu as modified discloses wherein the destination container (212) is positioned proximal the first platform (defined upon where 202 travels) (Fig.6), wherein the control system (201, Fig.6) is further configured to direct the first transport vehicle (202, Fig.6) to traverse the first platform proximal the destination container (103 or 212), then manipulate from the first position to the second position to deposit the selected article or the disparate article into the destination container ([0057], [0060], [0063], [0065], Fig.6).

Regarding claim-33, Zhu as modified discloses wherein the first transport vehicle (202, Fig.6) is configured to carry a respective single selected article at a time (Each of the mobile transport devices 202 is configured to load one parcel to be sorted or a plurality of parcels to be sorted that go to the same destination, [0039]).

Regarding claim-34, Zhu as modified discloses wherein the first transport vehicle (202, Fig.6) is configured to carry a plurality of articles at a time (Each of the mobile transport devices 202 is configured to load one parcel to be sorted or a plurality of parcels to be sorted that go to the same destination, [0039]).

Regarding claim-35, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to direct the first transport vehicle (202, Fig.6) to return to a position proximal the article supply location, wherein the first transport vehicle (202) is configured to be in the first position upon being positioned proximal the article supply location ([0017], [0066], [0070], Fig.6).

Regarding claim-36, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to direct a plurality of additional transport vehicles (202, Fig.6), wherein the control system is further configured toAppl. No: 16/552,671Docket No: 735/8 UTIL Dated: April 21, 2021direct the plurality of additional transport vehicles such that the additional transport vehicles do not collide with one another ([0018], [0066], [0070], Fig.6).

Regarding claim-37, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to direct a plurality of additional removal devices (transfer device 203, Fig.3) ([0041], [0043]). But Zhu does not explicitly teach wherein the control system is further configured to direct the plurality of additional removal devices (203) such that the plurality of additional removal devices does not collide with one another. It would be an obvious to a skilled person in the art to apply the teaching of transport vehicle in which the control system is configured to direct the plurality of additional transport vehicles such that the transport vehicles do not collide with one another like to plurality of removal device.

Regarding claim-38, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to receive a plurality of orders for a plurality of disparate articles, and batch the plurality of orders over a period of time ([0019]).

Regarding claim-39, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to interact with an identifier (216, Fig.6) affixed to a selected article or packaging associated with the selected article to determine a product type of the selected article at the article supply location ([0019], [0068], [0069]).
Regarding claim-40, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to direct the first transport vehicle (202, Fig.6) to return to a position proximal the article supply location, wherein the first transport vehicle is configured to be in the first position upon being positioned proximal the article supply location ([0017], [0066], [0070], Fig.6).

Regarding claim-41, Zhu as modified discloses wherein the control system (201, Fig.3, 6) is configured to direct the removal device (transfer device 203, Fig.3) to replace destination containers (103 or 212) that are full or that contain complete orders with empty destination containers (the detection device 204 constantly detects whether there is a storage device 103 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the position where the transferred storage device 103 was, till sorting of all the parcels to be sorted is completed. This could also be performed by a person [0043]).

Regarding claim-42, Zhu as modified discloses wherein the control system (201, Fig.3, 6) is configured to direct a manual replacement of destination containers (103 or 212) that are full or that contain complete orders with empty destination containers (the detection device 204 constantly detects whether there is a storage device 203 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the (manual replacement) [0043]).

Regarding claim-43, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) comprises one of: fully automated, semi-automated, computer-controlled and user-controlled (an intelligent robot or auto-navigating vehicle [0041]).

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20170183158) in view of Schulz (US 20070062851) and further view of Wang (CN 105292892).
Regarding claim-29, Zhu as modified does not discloses wherein the system further comprises a rail robot.
Wang discloses an industrial robot automatic warehousing system of the product detecting and sorting efficiency and, also discloses a rail robot (AGV 3 travel on guide rail 5, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Zhu system with a rail robot as taught by Wang for purpose of transporting the storage trays to warehouse for storage.




Claims 21-24, and 26-28, and 30-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20170174432) in view of Schulz (US 20070062851).
Regarding claim-21, Zhu discloses a system ([0004]-[0033]; [0040] – [0069]) comprising: 
an article supply location including a plurality of articles (Claim-1; Fig.3-4); 
a first computer-controlled transport vehicle (mobile transport device 202, Fig.4) having a first position in which a selected article is stowed about the vehicle and a second position in which the selected article is deposited into a proximal container (storage container 103, Fig.4) by manipulating a support of the vehicle that carries the selected article and deposits the selected article when in the second position (Claim-1; Fig.4); 
a first platform (defined upon which 202 travels, Fig.4) elevated from a first surface, wherein the first computer-controlled transport vehicle (202) traverses the first platform and the selected articles are deposited into a destination container (103) positioned about the first surface (Claim-1; Fig.4);
a removal device (transfer device 203, Fig.3) configured to relocate a destination container (103 Fig.4) ([0053], [0055]);  
a control system (201, Fig.2-3) configured to: 
receive an order for a plurality of disparate articles, wherein the disparate articles are found within the article supply location (Claim-1); determine a first destination container of a plurality of destination containers to direct a first transport vehicle to deposit a selected article from the article supply location based on a determined product type, wherein the first destination container corresponds with a first order; direct the first transport vehicle to transport the selected article to the first destination container and deposit the selected article by manipulation of the 
determine when to cease delivery of articles to the destination container; direct the removal device (203, Fig.3) to remove the destination container (103 Fig.3) from the position proximal to the first platform ([0053], [0055]);
But Zhu does not explicitly disclose the destination container (103) is to be delivered to for further processing. Instead teaches the transfer device 203 is configured to transfer the storage device 103 which is full according to an instruction from the control device 201. There are many options for the transfer device 203, e.g. an intelligent robot; and for another example, the storage device 103 is mounted on the transfer device 203, and the transfer device 203 is a large-scale auto-navigating vehicle and may move to a position and load and unload the parcels according to the control instruction of the control device 201, as shown in FIGS. 3 and 4 [0053]. In the meantime, the detection device 204 constantly detects whether there is a storage device 203 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the position where the transferred storage device 103 was, till sorting of all the parcels to be sorted is completed [0055]. It’s would be obvious to a skilled person in the art that once the sortation of parcel is completed, the Transfer device then remove/replace and/or transfer the storage/destination container for further processing.
Schulz discloses a method and a device for distributing packages and other similar dispatched articles and, also discloses the destination container is to be delivered to for further processing (subsequently, the sorted packages in the afore described transport boxes (destination container) are transported to a trans-shipment center that is referred to as mini distribution (further processing) and, starting here, a distribution takes place where daily new distribution areas, computed by the central computer for the transport boxes, are defined and these areas are supplied by means of the final distribution vehicles [0012] and also check [0024], [0027], [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Zhu system with a further processing as taught by Schulz for purpose of distribution of sorted packages that are delivered by a controlled distribution in an automatically controllable way to the addressee.

Regarding claim-22, Zhu as modified discloses wherein the control system (201, Fig.3) is configured to direct the first transport vehicle (202, Fig.4) to cease delivery of articles to the destination container (103, Fig.4) (The control device 201 performs simultaneous analysis on the parcel information of the plurality of parcels to be sorted to obtain the destinations of the respective parcels to be sorted and the parcel outlets 102 corresponding to the respective destinations (103), and controls the plurality of mobile transport devices 202 to simultaneously transport the respective parcels to be sorted to the corresponding parcel outlets 102, [0055]). It would be obvious to a person skilled in the art that once the detection device 204 detect that the destination container is full, the control system directs the transport vehicle to cease operation to respective destination container.

Regarding claim-23, Zhu as modified discloses wherein the control system (201, Fig.3) is configured direct the first transport vehicle (202, Fig.4) to resume delivery of articles to a further destination container (103, Fig.4) (The control device 201 performs simultaneous 

Regarding claim-24, Zhu as modified discloses further comprising a multiple level arrangement, wherein the first platform (defined upon where 202 travels) is elevated relative to a second platform (defined upon where 103 placed) (See Fig.4).

Regarding claim-26, Zhu as modified discloses wherein the location of further processing (as taught by Schulz) comprises one or more of packaging, shipping, gift wrapping, labeling, and assembly (subsequently, the sorted packages in the afore described transport boxes (packaging) are transported to a trans-shipment center that is referred to as mini distribution center (further processing) and, starting here, a distribution (shipping) takes place where daily new distribution areas, computed by the central computer for the transport boxes, are defined and these areas are supplied by means of the final distribution vehicles [0012] and also check [0024], [0027], [0038]).

Regarding claim-27, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) is fully automated or semi- automated (an intelligent robot or auto-navigating vehicle [0053]).

Regarding claim-28, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) is one of: an automatic guided vehicle, an automated mobile robot, and a rail robot (an intelligent robot or auto-navigating vehicle [0053]).

Regarding claim-30, Zhu as modified discloses wherein the system further comprises a plurality of locations of further processing (as taught by Schulz) (subsequently, the sorted packages in the afore described transport boxes (packaging) are transported to a trans-shipment center that is referred to as mini distribution center (further processing) and, starting here, a distribution (shipping) takes place where daily new distribution areas, computed by the central computer for the transport boxes, are defined and these areas are supplied by means of the final distribution vehicles [0012] and also check [0024], [0027], [0038]; and Fig.5 for plurality of mini-distribution centers).

Regarding claim-31, Zhu as modified discloses wherein the determined product type of the selected article is determined by interacting with an identifier of the selected article with an information acquisition device (200, Fig.3) (wherein the information code may be a bar code, a two-dimensional code, a radio frequency tag etc., and correspondingly, the parcel information acquisition device 200 may be a bar code scanner, a two-dimensional code scanner, a radio 

Regarding claim-32, Zhu as modified discloses wherein the destination container (103, Fig.4) is positioned proximal the first platform (defined upon where 202 travels) (Fig.4), wherein the control system (201, Fig.3) is further configured to direct the first transport vehicle (202, Fig.4) to traverse the first platform proximal the destination container (103), then manipulate from the first position to the second position to deposit the selected article or the disparate article into the destination container (Claim-1; Fig.4).

Regarding claim-33, Zhu as modified discloses wherein the first transport vehicle (202, Fig.4) is configured to carry a respective single selected article at a time (wherein each of the mobile transport devices is configured to load one parcel to be sorted or a plurality of parcels to be sorted that go to the same destination, [0012], and [0051]).

Regarding claim-34, Zhu as modified discloses wherein the first transport vehicle (202, Fig.4) is configured to carry a plurality of articles at a time (wherein each of the mobile transport devices is configured to load one parcel to be sorted or a plurality of parcels to be sorted that go to the same destination, [0012], and [0051]).

Regarding claim-35, Zhu as modified discloses wherein the control system (201, Fig.3) is further configured to direct the first transport vehicle (202, Fig.4) to return to a position 

Regarding claim-36, Zhu as modified discloses wherein the control system (201, Fig.3) is further configured to direct a plurality of additional transport vehicles (202, Fig.4), wherein the control system is further configured toAppl. No: 16/552,671Docket No: 735/8 UTIL Dated: April 21, 2021direct the plurality of additional transport vehicles such that the additional transport vehicles do not collide with one another ([0010], [0021]; Claim-10).

Regarding claim-37, Zhu as modified discloses wherein the control system (201, Fig.3) is further configured to direct a plurality of additional removal devices (transfer device 203, Fig.3) ([0053], [0055]; and also check [0056]). But Zhu does not explicitly teach wherein the control system is further configured to direct the plurality of additional removal devices (203) such that the plurality of additional removal devices does not collide with one another. It would be an obvious to a skilled person in the art to apply the teaching of transport vehicle in which the control system is configured to direct the plurality of additional transport vehicles such that the transport vehicles do not collide with one another like to plurality of removal device.

Regarding claim-38, Zhu as modified discloses wherein the control system (201, Fig.3) is further configured to receive a plurality of orders for a plurality of disparate articles, and batch the plurality of orders over a period of time ([0012]; [0026]; [0051]).

Regarding claim-39, Zhu as modified discloses wherein the control system (201, Fig.3) is further configured to interact with an identifier affixed to a selected article or packaging 200 may be a bar code scanner, a two-dimensional code scanner, a radio frequency identifier, etc., [0045]; and also check [0043]; [0047], claims 1-3).

Regarding claim-40, Zhu as modified discloses wherein the control system (201, Fig.3) is further configured to direct the first transport vehicle (202, Fig.4) to return to a position proximal the article supply location, wherein the first transport vehicle is configured to be in the first position upon being positioned proximal the article supply location (Claim-9, Fig.4)

Regarding claim-41, Zhu as modified discloses wherein the control system (201, Fig.3, 6) is configured to direct the removal device (transfer device 203, Fig.3) to replace destination containers (103) that are full or that contain complete orders with empty destination containers (the detection device 204 constantly detects whether there is a storage device 103 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the position where the transferred storage device 103 was, till sorting of all the parcels to be sorted is completed, [0055]).

Regarding claim-42, Zhu as modified does not discloses wherein the control system (201, Fig.3, 6) is configured to direct a manual replacement of destination containers (103) that are full or that contain complete orders with empty destination containers. Instead uses 

Regarding claim-43, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) comprises one of: fully automated, semi-automated, computer-controlled and user-controlled (an intelligent robot or auto-navigating vehicle [0053]).

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20170174432) in view of Schulz (US 20070062851) and further view of Carl (GB 2494884)
Regarding claim-25, Zhu as modified does not explicitly discloses wherein the removal device comprises a forked lifting device. Instead discloses wherein the removal device (transfer device 203, Fig.3) is an intelligent robot or auto-navigating vehicle [0041]. 
Carl discloses a removal device comprises a forked lifting device (30, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Zhu system with a removal device comprises a forked lifting device as taught by Carl for purpose of lifting and transporting the container for further processing. 

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20170174432) in view of Schulz (US 20070062851) and further view of Wang (CN 105292892).
Regarding claim-29, Zhu as modified does not discloses wherein the system further comprises a rail robot.
Wang discloses an industrial robot automatic warehousing system of the product detecting and sorting efficiency and, also discloses a rail robot (AGV 3 travel on guide rail 5, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Zhu system with a rail robot as taught by Wang for purpose of transporting the storage trays to warehouse for storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of Cited References”.
More rejections can be applied via using combination of multiple references that are listed in “Notice of Cited References”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651